Citation Nr: 0826118	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-21 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1958 to 
January 1979.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In a decision dated in April 2007, the Board denied the 
veteran's claim for an increased rating in excess of 20 
percent for a left shoulder disability.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order, entered in 
May 2008, the Court granted the Joint Motion to Remand of the 
parties and remanded the case to the Board for readjudication 
consistent with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion to Remand, the parties stated that the VA 
examination in June 2004 was inadequate because the examiner 
failed to make findings on weakened movement, excess 
fatigability, or incoordination (DeLuca criteria) and did not 
craft an analysis after thoroughly reviewing the veteran's 
claims folder, including pertinent notes from an August 1997 
VA examination, which established symptoms relied upon by the 
RO to grant the veteran's initial disability rating.  

The case, therefore, is remanded in order to comply with the 
terms of the Joint Motion.  As this case was pending before 
the Court, the Court issued a precedential opinion discussing 
additional notice obligations with regard to increased rating 
claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
On remand, the RO should cure this notice defect. 

Accordingly, the case is REMANDED for the following:

1.  Provide the veteran notice consistent with 
the holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 48 (2008) and VBA Fast Letter 
08-16 (June 2, 2008).  In particular, he 
should be advised as follows: 
    a)  to submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of his service connected left 
shoulder disability and the effect that 
worsening has on his employment and daily 
life; and
    b) notice of the schedular criteria for 
evaluating left shoulder disability under 
Diagnostic Codes 5200-5203.

2.  Obtain the veteran's clinical records of 
treatment at the Dallas, Texas VA Medical 
Center since April 2007.

3.  The veteran should be scheduled for a VA 
examination to determine the current degree of 
left shoulder impairment.  The veteran's 
claims file must be made available to the 
examiner and the examiner should indicate the 
folder was reviewed, including the VA 
examination in August 1997.
    a)  The examiner should comment whether 
there is fibrous union, nonunion (false flail 
joint) or loss of head (flail shoulder) of the 
left humerus.  The examiner should report the 
range of motion of the left shoulder in 
degrees for flexion, abduction, internal 
rotation and external rotation;
	b)  The examiner is asked to describe any 
additional functional loss due to pain 
(supported by adequate pathology and evidenced 
by the visible behavior of the claimant 
undertaking the motion) as well as weakened 
movement, excess fatigability, incoordination 
or pain on movement.  Any additional 
functional loss should be expressed in terms 
of additional limitation of motion.  The 
examiner should report whether the service-
connected left shoulder disability is 
manifested by dislocation.  X-ray examination 
of the left shoulder should be conducted; and 
    c)  The examiner is asked to describe any 
additional functional loss during flare-ups or 
exacerbations.  The additional functional loss 
should be expressed in terms of additional 
limitation of motion.  If flare-ups or 
exacerbations can not be duplicated on 
examination, the examiner is asked to make a 
reasonable estimate.

4.  After completion of the above, and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

